Citation Nr: 1111354	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-14 560	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to July 1966.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2008 rating action that denied service connection for bilateral hearing loss and tinnitus,

In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss was not shown present in service or for many years thereafter, and the competent and most persuasive medical opinion establishes no nexus between the current hearing loss disability and the veteran's military service or any incident thereof.

3.  Tinnitus was not shown present in service or for many years thereafter, and the competent and most persuasive medical opinion establishes no nexus between any current disability and the veteran's military service or any incident thereof.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claims on appeal has been accomplished.

An April 2008 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claims, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, the April 2008 document meeting the VCAA's notice requirements was furnished to the Veteran before the July 2008 rating action on appeal.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished the Veteran notice pertaining to the effective date information in the April 2008 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims, to include obtaining all available service medical records.  The Veteran was afforded a comprehensive VA audiological examination in July 2008.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.      
  
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 1946, and an organic disease of the nervous system becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; the thresholds for at least 3 of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and tinnitus are a result of acoustic trauma from exposure to extensive and extreme noise without hearing protection during the course of his security duties as a military policeman on aircraft flight lines and around flight line equipment.  He also asserts that he wore no hearing protection when firing his pistol and rifle, after which he experienced ringing in the ears and partial or temporary deafness.  He states that he was not occupationally exposed to loud noises during his post-service experiences as a school teacher.  He gave testimony to this effect at the January 2011 Board hearing.

In this case, the service medical records are negative for complaints, findings, or diagnoses of any hearing loss or tinnitus or indications of acoustic trauma. Audiometric testing on May 1966 separation examination showed the veteran's hearing in db as follows: 5, 0, 0, 5, and 5 on the right, and 0, 0, 0, 10, and 15 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively. 

Post service, March 2008 audiometric assessment by B. S. revealed bilateral sensorineural hearing loss.  Speech recognition scores were 92% on the right and 88% on the left.  The Veteran gave a history of first noticing hearing loss 35 years ago, and military service from 1962 to 1966 wherein he was exposed to daily loud jet engine noise without benefit of hearing protection during the course of his security duties, guarding aircraft and missiles.  After a review of that history, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were due to unprotected noise exposure from his military duties.

On July 2008 VA audiological examination, the Veteran gave a history of military noise exposure as an air policeman serving mainly on flight lines around jet aircraft.  He reported no recreational noise exposure, and no occupational noise exposure as a school teacher for 31 years.  He also gave a history of constant bilateral tinnitus for all of his adult life. Audiometric testing showed the veteran's hearing in db as follows: 15, 20, 30, 35, and 40 on the right, and 20, 30, 35 45, and 70 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Speech recognition scores were 100% on the right and 94% on the left.  The diagnoses were bilateral sensorineural hearing loss and subjective tinnitus.  

After a review of the claims folder and the service and post-service private medical records, the audiologist opined that the bilateral hearing loss and tinnitus were not caused by or a result of the veteran's military service, noting that his hearing was within normal limits bilaterally on calibrated audiometric examination at the time of separation from service.  The examiner further opined that he could not match tinnitus within stated parameters, as a result of which tinnitus did not likely exist.  
    
The aforementioned evidence reveals that the veteran's tinnitus and bilateral hearing loss were first manifested many years post service, and that the competent and most persuasive evidence establishes no nexus between those disabilities and his military service or any incident thereof, including claimed acoustic trauma therein.  The Board accords great probative value to the well-reasoned July 2008 VA medical opinions, inasmuch as they were based on the examiner's thorough review of the claims folder containing the veteran's military, medical, and post-service history; the service medical records; private medical evidence; and current examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the July 2008 VA audiologist's findings, observations, and conclusions to be dispositive of the question of service connection, and that these most persuasive medical observations and opinion militate against the claims.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In reaching this determination, the Board has also considered audiologist B. S.'s March 2008 private examination report and opinion that the Veteran's bilateral hearing loss and tinnitus were due to unprotected noise exposure from his military duties.  However, the Board notes that those opinions were solely based on the veteran's history of such exposure in service; thus, that unverified history is not a reliable indicator of the actual etiology of any such disease.  The VA is not required to accept medical opinions that are based upon an appellant's recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  In March 2008, B. S. apparently reached her opinions after relying merely on the medical history related by the Veteran, and there is no indication of what, if any, records she reviewed in arriving thereat.  There is no evidence that she ever reviewed the claims folder with the service medical records, which are negative for findings or diagnoses of any hearing loss or tinnitus or evidence of acoustic trauma.  B.S. did not address the significant fact that the veteran's hearing was normal bilaterally on 1966 service separation examination.  Moreover, she did not address the fact that his reported March 2008 history of first noticing hearing loss 35 years ago would place its onset in 1973, some 7 years post service.  Thus, the Board finds that the March 2008 private audiological report does not provide persuasive support for the veteran's claim that he suffers from hearing loss and tinnitus that had their onset in, or that are related to any incident of, his military service, including claimed acoustic trauma therein.

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has also considered the veteran's assertions and testimony; however, such do not provide a basis for allowance of the claims.  The Board notes that he is competent to offer evidence as to facts within his personal knowledge, such as his own hearing symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render persuasive opinions on medical matters such as the etiology of any current hearing loss or tinnitus.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the assertions and testimony of the Veteran in this regard have no probative value.

In addition, the Board finds that the veteran's statements regarding the onset of hearing loss and tinnitus are not credible due to inconsistency.  As noted above, the service medical records document no hearing loss, tinnitus, or acoustic trauma.  Although the Veteran has claimed and testified that he experienced ringing in the ears and partial or temporary deafness during military service, this is contradicted by the service medical records which show no complaints, findings, or diagnoses of hearing loss or tinnitus, and which specifically document normal hearing at the time of separation from service in 1966; and by his own reported March 2008 history of first noticing hearing loss 35 years ago, which would place its onset in 1973, some 7 years post service.  

Given the abovementioned more persuasive July 2008 VA medical opinion evidence against service connection for hearing loss and tinnitus, and the appellant's contradictory history with respect to the onset thereof, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that he has bilateral hearing loss and tinnitus that had their onset in, or are related to, his military service, to include claimed acoustic trauma therein.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


